     Case 2:20-cv-00182 Document 19 Filed 02/03/21 Page 1 of 2 PageID #: 762




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


THOMAS DWIGHT CLINE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:20-cv-00182

ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 3) entered on March 16, 2020, this action was referred to

the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On January 13, 2021, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 18) wherein it is recommended that the Plaintiff’s request to reverse

the Commissioner’s decision be granted, the Defendant’s request to affirm the Commissioner’s

decision be denied, the final decision of the Commissioner be reversed, and this matter be

remanded for further proceedings.

       Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by January 27, 2021, and none were filed by either party. The Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge as


                                                1
    Case 2:20-cv-00182 Document 19 Filed 02/03/21 Page 2 of 2 PageID #: 763




to those portions of the findings or recommendation to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149-50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983) (holding that districts courts may adopt proposed findings and recommendations

without explanation in the absence of objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation. The Court ORDERS that the Plaintiff’s request to reverse the Commissioner’s

decision (Document 16) be GRANTED, the Defendant’s request to affirm the Commissioner’s

decision (Document 17) be DENIED, the final decision of the Commissioner be REVERSED,

and this matter be REMANDED for further proceedings.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:        February 3, 2021




                                                2
